 Case 1:19-cv-00104-TSE-JFA Document 1 Filed 01/28/19 Page 1 of 6 PageID# 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VIRGINIA
                                    Alexandria Division

Steven Russo,
                Plaintiff,
                                                  Civil Action No. _________________
       v.


Capital One Bank (USA), N.A.,

1680 Capital One Drive
McLean, VA 22102-3491
                Defendant.


                                         COMPLAINT

       NOW COMES, Plaintiff, Steven Russo (“Plaintiff”), through his attorneys, and hereby

alleges the following against Defendant, Capital One Bank (USA), N.A. (“Defendant”):

                                       INTRODUCTION

       1.       Plaintiff brings this action on behalf of himself individually seeking damages and

any other available legal or equitable remedies resulting from the illegal actions of Defendant, in

negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in

violation of the Telephone Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et

seq.

       2.       The TCPA was legislated to prevent companies like Capital One Bank (USA), N.A.

from invading Americans’ privacy by stopping abusive “robo-calls.” The legislative history

“described these calls as ‘the scourge of modern civilization, they wake us up in the morning; they

interrupt our dinner at night; they force the sick and elderly out of bed; they hound us until we

want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings

presumably intended to give telephone subscribers another option: telling the autodialers to simply
 Case 1:19-cv-00104-TSE-JFA Document 1 Filed 01/28/19 Page 2 of 6 PageID# 2



stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).

                                    JURISDICTION AND VENUE

   3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,

Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding that federal and state courts

have concurrent jurisdiction over private suits arising under the TCPA.

   4. Venue is proper in the United States District Court for the Eastern District of Virginia

pursuant to 28 U.S.C § 1391(b)(1) because Defendant has its principal place of business in

McLean, Virginia.

                                              PARTIES

   5. Plaintiff is a natural person residing in Cheshire County, in the city of Winchester, New

Hampshire and is otherwise sui juris. Plaintiff is a “person,” as defined by 47 U.S.C. § 153(39).

   6. Defendant is a nationally chartered bank with its principal place of business in McLean,

Virginia.

   7. At all times relevant to this Complaint, Defendant has acted through its agents, employees,

officers, members, directors, heir, successors, assignees, principals, trustees, sureties, subrogees,

representatives and insurers.

                                      FACTUAL ALLEGATIONS

   8. Defendant placed calls to Plaintiff pertaining alleged debts incurred through purchases

made on credit issued by Defendant.

   9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (413)

XXX-3634

   10. Defendant placed collection calls to Plaintiff from various phone numbers including, but

not limited to (800) 955-6600.




                                                -2-
 Case 1:19-cv-00104-TSE-JFA Document 1 Filed 01/28/19 Page 3 of 6 PageID# 3



   11. On information and belief based on the timing, frequency and volume of calls, consistent

with Defendant’s prior business practices, Defendant’s calls were placed with an automated

telephone dialing system (“auto-dialer”).

   12. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. § 227(a)

(1) to place its telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed by

Plaintiff, Steven Russo. The automated dialer used by Defendant placed calls to Plaintiff without

human intervention.

   13. Defendant’s calls were not for emergency purposes as defined by 47 U.S.C. §

227(b)(1)(A).

   14. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

   15. Defendant never received Plaintiff’s “prior express consent” to receive calls using an

automatic telephone dialing system or an artificial or prerecorded voice on his cellular telephone

pursuant to 47 U.S.C. § 227(b)(1)(A).

   16. On or about July 18, 2018, the Plaintiff called Defendant’s company at phone number

(800) 955-6600, spoke with Defendant’s representative and requested that Defendant cease calling

Plaintiff’s cellular telephone.

   17. During the conversation on July 18, 2018, Plaintiff gave Defendant his birthdate, phone

number and social security number to assist Defendant in identifying him and accessing his

account before asking Defendant to stop calling his cellular phone.

   18. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular telephone

and/or to receive Defendant’s calls using an automatic telephone dialing system in his

conversation with Defendant’s representative July 18, 2018.




                                                -3-
 Case 1:19-cv-00104-TSE-JFA Document 1 Filed 01/28/19 Page 4 of 6 PageID# 4



   19. Despite Plaintiff’s request to cease, Defendant continued to place automated calls to

Plaintiff’s cellular phone after July 18, 2018.

   20. Defendant continued to place automated calls to Plaintiff at least through November 2018.

   21. Despite Plaintiff’s request that Defendant cease placing automated collection calls,

Defendant placed at least one hundred seven (107) automated calls to Plaintiff’s cellular phone.

                      FIRST CAUSE OF ACTION
NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                          47 U.S.C. § 227

   22. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-21.

   23. The foregoing acts and omissions of Defendant constitute numerous and multiple

negligent violations of the TCPA, including but not limited to each and every one of the above

cited provisions of 47 U.S.C. § 227 et seq.

   24. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is

entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

U.S.C. § 227(b)(3)(B).

   25. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

                   SECOND CAUSE OF ACTION
 KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                       PROTECTION ACT
                      47 U.S.C. § 227 et. seq.
   26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-21.

   27. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing

and/or willful violations of the TCPA, including but not limited to each and every one of the above

cited provisions of 47 U.S.C. § 227 et seq.




                                                  -4-
 Case 1:19-cv-00104-TSE-JFA Document 1 Filed 01/28/19 Page 5 of 6 PageID# 5



   28. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every violation,

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

   29. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, Steven Russo, respectfully requests judgment be entered against

Defendant, Capital One Bank (USA), N.A., for the following:

                                    FIRST CAUSE OF ACTION

   30. For statutory damages of $500.00 multiplied by the number of negligent violations of the
TCPA alleged herein (107); $53,500.00;
   31. Actual damages and compensatory damages according to proof at time of trial.
                                  SECOND CAUSE OF ACTION

   32. For statutory damages of $1,500.00 multiplied by the number of knowing and/or willful
violations of TCPA alleged herein (107); $160,500.00;
   33. Actual damages and compensatory damages according to proof at time of trial.
                                  ON ALL CAUSES OF ACTION

   34. Litigation costs and reasonable attorneys’ fees;

   35. Any other relief that this Honorable Court deems appropriate.

                                      JURY TRIAL DEMAND

   36. Plaintiff demands a jury trial on all issues so triable.

                                               RESPECTFULLY SUBMITTED,
Dated: January 28, 2019.
                                       By:     /s/Alexis A. Kokkinos, Virginia Bar No. 87262
                                               Attorney for Plaintiff
                                               Attorney at Law
                                               360 W. Ocean Blvd, #302
                                               Long Beach, CA 90802
                                               t: (562) 354-3053
                                               f: (866) 219-5310
                                               e: alexiskokkinosesq@gmail.com

                                                 -5-
Case 1:19-cv-00104-TSE-JFA Document 1 Filed 01/28/19 Page 6 of 6 PageID# 6




                                  Pro Hac Vice Application to follow:
                            By:   /s/ Carlos C. Alsina Batista
                                  Carlos C. Alsina
                                  Attorney for Plaintiff
                                  LAW OFFICES OF JEFFREY LOHMAN, P.C.
                                  4740 Green River Rd., Ste. 310
                                  Corona, CA 92880
                                  T: (657) 363-3331
                                  F: (657) 246-1311
                                  E: CarlosA@jlohman.com




                                   -6-
